Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
RESPONSE TO ARGUMENTS
Applicant arguments filed (07/15/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner respectively disagrees.
Applicant Argument 1 – Stent Reference
	Applicant submits currently applied reference Stent is silent to “the user’s attention history”.  Specifically, applicant submits Stent “geographic and/or prior history associated with the type of scenario is not “the user’s attention history”.  After reviewing applicant arguments, claim limitations and prior art references, examiner respectfully disagrees. 
	In response, Stent [0044] discloses “prior history of attention for a scenario” @ 904, Fig. 9.  Examiner submits [0027-0030] gaze detectors via detecting eye movements using cameras.  Examiner submits attention (e.g. gaze) is of driver (See Fig. 2) and (904, Fig. 9) discloses using Stent’s “prior history of attention for a scenario” are equivalent. 
In view of above arguments, examiner submits rejection on these grounds is sufficient and respectfully maintained.
Applicant Argument 1 – Kalik Reference
The examiner acknowledges the amendment of claims 1, 10 & 18, cancellation of claims 9, 16 & 20 and addition of claim 21.  Applicants arguments filed on (07/15/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over
JUNG (U.S. Publication 2016/0207539) in view of KIM et al. (U.S. Publication 2016/0355133), Stent (U.S. Publication 2019/0043327) & TAKEMOTO et al. (U.S. Publication 2014/0358639)
As to claim 1, JUNG discloses smart glasses (200, Fig. 2a-2c & [0035-0040]) for selectively tracking a target of visual cognition, comprising:  5a first camera configured to capture a first input image that is a first-person view image of a user (See Second Camera wherein a forward oriented camera to capture an image of the front side i.e. an image in a direction in which the head of the driver faces & [0035-0040]); a second camera configured to capture a second input image containing sight line information of the user (See First Camera wherein a camera is oriented in a direction facing the driver’s eye so as to detect a gaze direction of the driver & [0035-0040]); a display (251’, [0039] & Fig. 2B)10; a memory (See Memory, [0064]) configured to store a program for selectively tracking a target of visual cognition on the basis of the first and second input images; and a processor (450, Fig. 4 & [0050]) configured to execute the program stored in the memory (See Memory, [0064]), wherein, upon executing the program, the processor (450, Fig. 4 & [0050]) is configured to detect 15the target of visual cognition from the first input image (See Second Camera wherein a forward oriented camera to capture an image of the front side i.e. an image in a direction in which the head of the driver faces & [0035-0040]) and determine, from the second input image, whether the user is in an inattentive state with respect to the target of visual cognition. (See Inattention of the road detection, Abstract, [0011, 0013, 0018, 0023, 0033, 0038, 0045])
JUNG is silent to a display configured to output additional information corresponding to the 10first input image.
However, KIM’s Fig. 9a & [0199] discloses a display configured to output additional information corresponding to the 10first input image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG’s disclosure to include the above limitations in order to streamline driver provided data.
JUNG in view of KIM is silent to wherein the processor is configured to detect detection targets from the first input image and store the detected targets in the memory; and wherein the processor is configured to generate a group of candidate targets of visual cognition from the 
However, Stent’s [0044-0045] & Fig. 9 discloses wherein the processor is configured to detect detection targets from the first input image and store the detected targets in the memory; and wherein the processor is configured to generate a group of candidate targets of visual cognition from the detection targets from the first input image on the basis of the user's attention 2ApplicationNo.: 16/541,639Docket No.: JIM-177 history and automatically update the target of object cognition to the group of candidate targets of visual cognition.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of KIM’s disclosure to include the above limitations in order to identify users intended observation target in the presence of a plurality of possible targets. 
JUNG in view of KIM & Stent is silent to wherein the processor is configured to generate the group of candidate targets of visual cognition such that a number of IDs of persons, and types of objects, and types of actions and motions included in the user's history for a predetermined period of time corresponds to a predetermined number.
However, TAKEMOTO’s [0094] discloses wherein the processor is configured to generate the group of candidate targets of visual cognition such that a number of IDs of persons, and types of objects, and types of actions and motions included in the user's history for a predetermined period of time corresponds to a predetermined number.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of KIM & Stent’s disclosure to include the above limitations in order to enhance systems ability to predict user behavior.
As to claim 2, JUNG in view of KIM, Stent & TAKEMOTO discloses everything as disclosed in claim 1. In addition, JUNG discloses wherein the processor is configured to 20determine the inattentive state on the basis of the sight line information when the user's gaze is not directed to the detected target of visual cognition for a predetermined period of time or more. (Abstract, [0008-0009, 0013-0015, 0018, 0037, 0045])
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of KIM et al. (U.S. Publication 2016/0355133), Stent (U.S. Publication 2019/0043327) & TAKEMOTO et al. (U.S. Publication 2014/0358639) as applied in claim 2, above further in view of Levkova et al. (U.S. Publication 2018/0126901)
As to claim 3, JUNG in view of KIM, Stent & TAKEMOTO discloses everything as disclosed in claim 2. In addition, KIM discloses output 17additional information of the tracked target of visual cognition to the display. (KIM’s Fig. 9a & [0199])
JUNG in view of KIM, Stent & TAKEMOTO is silent to wherein the processor is configured to track 25the detected target of visual cognition during the inattentive state.
However, Levkova’s [0015-0018] discloses tracking the detected target of visual cognition during the inattentive state.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of KIM, Stent & TAKEMOTO’s disclosure to include the above limitations in order to provide vehicle system redundancy.
4 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of KIM et al. (U.S. Publication 2016/0355133), Stent (U.S. Publication 2019/0043327) & TAKEMOTO et al. (U.S. Publication 2014/0358639) as applied in claim 2, above further in view of Prihodko et al. (U.S. Publication 2013/0046612)
As to claim 4, JUNG in view of KIM, Stent & TAKEMOTO discloses everything as disclosed in claim 2 but is silent to when the inattentive state is 5determined, the processor is configured to provide a notification message through one or more of the display, an audio message, and vibration to urge the user to recognize the target of visual cognition.
However, Prihodko discloses when the inattentive state is 5determined (1402 NO, Fig. 13-14 & [0063]), the processor is configured to provide a notification message through one or more of the display, an audio message, and vibration to urge the user to recognize a target of visual cognition (1403-1408, Fig. 13-14 & [0023-0025, 0060, 0063, 0067]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of KIM, Stent & TAKEMOTO’s disclosure to include the above limitations in order to message advertisements are delivered to user [0003].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of KIM et al. (U.S. Publication 2016/0355133), Stent (U.S. Publication 2019/0043327) & TAKEMOTO et al. (U.S. Publication 2014/0358639) as applied in claim 1, above further in view of Hiltner et al. (U.S. Publication 2019/0043218)
As to claim 5, JUNG in view of KIM, Stent & TAKEMOTO discloses everything as disclosed in claim 1 but is silent to wherein the processor is configured to detect 10one or more of a person, an object, an action, and a motion as the detection targets from the first input image and store the 
However, Hiltner’s Abstract, [0055, 0067, 0081, 0093] & Fig. 1-6 discloses wherein the processor is configured to detect 10one or more of a person, an object, an action, and a motion as the detection targets from the first input image and store the detected targets in the memory.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of KIM, Stent & TAKEMOTO’s disclosure to include the above limitations in order to control camera fixation targets.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of KIM et al. (U.S. Publication 2016/0355133), Stent (U.S. Publication 2019/0043327), TAKEMOTO et al. (U.S. Publication 2014/0358639) & Hiltner et al. (U.S. Publication 2019/0043218) as applied in claim 5, above further in view of DEY et al. (U.S. Publication 2019/0171283)
As to claim 6, JUNG in view of KIM, Stent, TAKEMOTO & Hiltner discloses everything as disclosed in claim 5. In addition, JUNG discloses wherein the processor is configured to detect a user's gaze position in the second input image by tracking the user's gaze from the 15second input image, recognize a target of attention among the detection targets on the basis of the detected gaze position. (See First Camera wherein a camera is oriented in a direction facing the driver’s eye so as to detect a gaze direction of the driver & [0035-0040]) 
JUNG in view of KIM, Stent, TAKEMOTO & Hiltner is silent to generate the recognized target of attention into a user's attention history, and store the user's attention history in the memory.
However, DEY’s [0045] & Fig. 2-6 discloses to generate the recognized target of attention into a user's attention history, and store the user's attention history in the memory.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of KIM, Stent, TAKEMOTO & Hiltner’s disclosure to include the above limitations in order to enhance user intent predictability accuracy and precision.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of KIM et al. (U.S. Publication 2016/0355133), Stent (U.S. Publication 2019/0043327), TAKEMOTO et al. (U.S. Publication 2014/0358639) & Hiltner et al. (U.S. Publication 2019/0043218) DEY et al. (U.S. Publication 2019/0171283) as applied in claim 6, above further in view of Sala (U.S. Publication 2014/0361971)
As to claim 7, JUNG in view of KIM, Stent, TAKEMOTO, Hiltner & DEY discloses everything as disclosed in claim 6 but is silent to wherein the processor is configured to 20update the target of visual cognition automatically or via a manual input by the user.
However, Sala’s Abstract, [0002-0003, 0013-0016 and 0022-0024] & Fig. 1-11 discloses wherein the processor is configured to 20update the target of visual cognition automatically or via a manual input by the user.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of KIM, Stent, TAKEMOTO, Hiltner & DEY’s disclosure to include the above limitations in order to confirm user intent. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of KIM et al. (U.S. Publication 2016/0355133), Stent (U.S. Publication 2019/0043327) & TAKEMOTO et al. (U.S. Publication 2014/0358639) as applied in claim 1, above further in view of Design Choice
As to claim 21, JUNG in view of KIM, Stent & TAKEMOTO discloses everything as disclosed in claim 1 but is silent to an interface configured to set a minimum period of time for which an inattention to the target of visual cognition is 7Application No.: 16/541,639Docket No.: JIM-177 allowed, a history inquiry interval for automatic update of the target of visual cognition, and a number of groups of candidate targets to be recognized.
However, it would have been an obvious matter of design choice to an interface configured to set a minimum period of time for which an inattention to the target of visual cognition is 7Application No.: 16/541,639Docket No.: JIM-177 allowed, a history inquiry interval for automatic update of the target of visual cognition, and a number of groups of candidate targets to be recognized since the applicant has not disclosed that an interface configured to set a minimum period of time for which an inattention to the target of visual cognition is 7Application No.: 16/541,639Docket No.: JIM-177 allowed, a history inquiry interval for automatic update of the target of visual cognition, and a number of groups of candidate targets to be recognized solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an interface configured to set a minimum period of time for which an inattention to the target of visual cognition is 7Application No.: 16/541,639Docket No.: JIM-177 allowed, a history inquiry interval for automatic update of the target of visual cognition, and a number of groups of candidate targets to be recognized for the advantage of provide adequate updating intervals for processing user attention data adequately.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over
JUNG (U.S. Publication 2016/0207539) in view of Levkova et al. (U.S. Publication 2018/0126901), Stent (U.S. Publication 2019/0043327) & TAKEMOTO et al. (U.S. Publication 2014/0358639)
As to claim 10, JUNG discloses a method of selectively tracking a target of visual cognition by smart glasses (200, Fig. 2a-2c & [0035-0040]), the method comprising: receiving a first input (See Second Camera wherein a forward oriented camera to capture an image of the front side i.e. an image in a direction in which the head of the driver faces & [0035-0040]); detecting a target of visual cognition from the first input image; receiving a second input image containing sight line information of the user (See First Camera wherein a camera is oriented in a direction facing the driver’s eye so as to detect a gaze direction of the driver & [0035-0040]);  15determining, from the second input image, whether the user is in an inattentive state with respect to the target of visual cognition  (See Inattention of the road detection, Abstract, [0011, 0013, 0018, 0023, 0033, 0038, 0045]); 
JUNG is silent to tracking the detected target of visual cognition during the inattentive state.
However, Levkova’s [0015-0018] discloses tracking the detected target of visual cognition during the inattentive state.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG’s disclosure to include the above limitations in order to provide vehicle system redundancy.
JUNG in view of Levkova is silent to wherein the processor is configured to detect detection targets from the first input image and store the detected targets in the memory; and wherein the processor is configured to generate a group of candidate targets of visual cognition from the detection targets from the first input image on the basis of the user's attention 2ApplicationNo.: 16/541,639Docket No.: JIM-177 history and automatically update the target of object cognition to the group of candidate targets of visual cognition.
However, Stent’s [0044-0045] & Fig. 9 discloses wherein the processor is configured to detect detection targets from the first input image and store the detected targets in the memory; and wherein the processor is configured to generate a group of candidate targets of visual cognition from the detection targets from the first input image on the basis of the user's attention 2ApplicationNo.: 16/541,639Docket No.: JIM-177 history and automatically update the target of object cognition to the group of candidate targets of visual cognition.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of Levkova’s disclosure to include the above limitations in order to identify users intended observation target in the presence of a plurality of possible targets. 
JUNG in view of Levkova & Stent is silent to wherein the processor is configured to generate the group of candidate targets of visual cognition such that a number of IDs of persons, and types of objects, and types of actions and motions included in the user's history for a predetermined period of time corresponds to a predetermined number.
However, TAKEMOTO’s [0094] discloses wherein the processor is configured to generate the group of candidate targets of visual cognition such that a number of IDs of persons, and types of objects, and types of actions and motions included in the user's history for a predetermined period of time corresponds to a predetermined number.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of Levkova & Stent’s disclosure to include the above limitations in order to enhance systems ability to predict user behavior.
As to claim 11, JUNG in view of Levkova, Stent & TAKEMOTO discloses everything as disclosed in claim 10. In addition, JUNG discloses wherein the processor is configured to 20determine the inattentive state on the basis of the sight line information when the user's gaze is not directed to the detected target of visual cognition for a predetermined period of time or more. (Abstract, [0008-0009, 0013-0015, 0018, 0037, 0045])
12 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of Levkova et al. (U.S. Publication 2018/0126901), Stent (U.S. Publication 2019/0043327) & TAKEMOTO et al. (U.S. Publication 2014/0358639) as applied in claim 10, above further in view of KIM et al. (U.S. Publication 2016/0355133)
As to claim 12, JUNG in view of Levkova, Stent & TAKEMOTO discloses everything as disclosed in claim 10 but is silent to a display configured to output additional information corresponding to the 10first input image.
However, KIM’s Fig. 9a & [0199] discloses a display configured to output additional information corresponding to the 10first input image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of Levkova, Stent & TAKEMOTO’s disclosure to include the above limitations in order to streamline driver provided data.
 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of Levkova et al. (U.S. Publication 2018/0126901), Stent (U.S. Publication 2019/0043327) & TAKEMOTO et al. (U.S. Publication 2014/0358639) as applied in claim 10, above further in view of Hiltner et al. (U.S. Publication 2019/0043218)
As to claim 13, JUNG in view of Levkova, Stent & TAKEMOTO discloses everything as disclosed in claim 10 but is silent to wherein the processor is configured to detect 10one or more of a person, an object, an action, and a motion as the detection targets from the first input image and store the detected targets in the memory.
However, Hiltner’s Abstract, [0055, 0067, 0081, 0093] & Fig. 1-6 discloses wherein the processor is configured to detect 10one or more of a person, an object, an action, and a motion as the detection targets from the first input image and store the detected targets in the memory.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of Levkova, Stent & TAKEMOTO’s disclosure to include the above limitations in order to control camera fixation targets.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of Levkova et al. (U.S. Publication 2018/0126901), Stent (U.S. Publication 2019/0043327), TAKEMOTO et al. (U.S. Publication 2014/0358639) & Hiltner et al. (U.S. Publication 2019/0043218) as applied in claim 13, above further in view of DEY et al. (U.S. Publication 2019/0171283)
As to claim 14, JUNG in view of Levkova, Stent, TAKEMOTO & Hiltner discloses everything as disclosed in claim 13. In addition, JUNG discloses wherein the processor is configured to detect a user's gaze position in the second input image by tracking the user's gaze from the 15second input image, recognize a target of attention among the detection targets on the basis of the detected gaze position. (See First Camera wherein a camera is oriented in a direction facing the driver’s eye so as to detect a gaze direction of the driver & [0035-0040]) 
JUNG in view of Levkova, Stent, TAKEMOTO & Hiltner is silent to generate the recognized target of attention into a user's attention history, and store the user's attention history in the memory.
However, DEY’s [0045] & Fig. 2-6 discloses to generate the recognized target of attention into a user's attention history, and store the user's attention history in the memory.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of Levkova, Stent, TAKEMOTO & Hiltner’s disclosure to include the above limitations in order to enhance user intent predictability accuracy and precision.
17 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of Levkova et al. (U.S. Publication 2018/0126901), Stent (U.S. Publication 2019/0043327) & TAKEMOTO et al. (U.S. Publication 2014/0358639) as applied in claim 10, above further in view of Sala (U.S. Publication 2014/0361971)
As to claim 17, JUNG in view of Levkova, Stent & TAKEMOTO discloses everything as disclosed in claim 10 but is silent to wherein the target of visual cognition is manually set by the user and is detected from the first input image. 
However, Sala’s Abstract, [0002-0003, 0013-0016 and 0022-0024] & Fig. 1-11 discloses wherein the target of visual cognition is manually set by the user and is detected from the first input image. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of Levkova, Stent & TAKEMOTO’s disclosure to include the above limitations in order to streamline driver provided data.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG (U.S. Publication 2016/0207539) in view of KIM et al. (U.S. Publication 2016/0355133), Hiltner et al. (U.S. Publication 2019/0043218), Stent (U.S. Publication 2019/0043327) & TAKEMOTO et al. (U.S. Publication 2014/0358639)
As to claim 18, JUNG discloses smart glasses for selectively tracking a target of visual cognition, comprising: a first camera configured to capture a first input image that is a first-person 10view image of a user (See Second Camera wherein a forward oriented camera to capture an image of the front side i.e. an image in a direction in which the head of the driver faces & [0035-0040]); a second camera configured to capture a second input image containing sight line information of (See First Camera wherein a camera is oriented in a direction facing the driver’s eye so as to detect a gaze direction of the driver & [0035-0040]); 15a memory (See Memory, [0064]) configured to store a program for selectively tracking a target of visual cognition on the basis of the first and second input images; and a processor (450, Fig. 4 & [0050]) configured to execute the program stored in the memory, wherein upon executing the program, the processor (450, Fig. 4 & [0050]), detect a user's gaze position in the second input image to recognize a target of attention (See First Camera wherein a camera is oriented in a direction facing the driver’s eye so as to detect a gaze direction of the driver & [0035-0040]).
JUNG is silent to a display configured to output additional information corresponding to the 10first input image.
However, KIM’s Fig. 9a & [0199] discloses a display configured to output additional information corresponding to the 10first input image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG’s disclosure to include the above limitations in order to streamline driver provided data.
JUNG in view of KIM is silent to the processor is configured to detect detection targets from the first input image and store the detection targets in the 20memory, recognize a target of attention among the detection targets, and set the detection target corresponding to the recognized target of attention to be a target of visual cognition to be tracked.
However, Hiltner’s Abstract, [0055, 0067, 0081, 0093] & Fig. 1-6 discloses the processor is configured to detect detection targets from the first input image and store the detection targets in the 20memory, recognize a target of attention among the detection targets, and set the detection target corresponding to the recognized target of attention to be a target of visual cognition to be tracked.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of KIM’s disclosure to include the above limitations in order to control camera fixation targets.
JUNG in view of KIM & Hiltner is silent to wherein the processor is configured to detect detection targets from the first input image and store the detected targets in the memory; and wherein the processor is configured to generate a group of candidate targets of visual cognition from the detection targets from the first input image on the basis of the user's attention 2ApplicationNo.: 16/541,639Docket No.: JIM-177 history and automatically update the target of object cognition to the group of candidate targets of visual cognition.
However, Stent’s [0044-0045] & Fig. 9 discloses wherein the processor is configured to detect detection targets from the first input image and store the detected targets in the memory; and wherein the processor is configured to generate a group of candidate targets of visual cognition from the detection targets from the first input image on the basis of the user's attention 2ApplicationNo.: 16/541,639Docket No.: JIM-177 history and automatically update the target of object cognition to the group of candidate targets of visual cognition.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of KIM & Hiltner’s disclosure to include the above limitations in order to identify users intended observation target in the presence of a plurality of possible targets. 

JUNG in view of KIM, Hiltner & Stent is silent to wherein the processor is configured to generate the group of candidate targets of visual cognition such that a number of IDs of persons, and types of objects, and types of actions and motions included in the user's history for a predetermined period of time corresponds to a predetermined number.
However, TAKEMOTO’s [0094] discloses wherein the processor is configured to generate the group of candidate targets of visual cognition such that a number of IDs of persons, and types of objects, and types of actions and motions included in the user's history for a predetermined period of time corresponds to a predetermined number.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify JUNG in view of KIM, Hiltner & Stent’s disclosure to include the above limitations in order to enhance systems ability to predict user behavior.
CONCLUSION 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661